



Exhibit 10.1


AMENDMENT NO. 1
TO
AMENDED AND RESTATED MANAGEMENT AGREEMENT
THIS AMENDMENT NO. 1, dated as of March 27, 2019 (this “Amendment”), to the
Amended and Restated Management Agreement, dated as of August 1, 2018 (the
“Agreement”), is made and entered into by and among Annaly Management Company
LLC, a Delaware limited liability company (together with its permitted
assignees, the “Manager”), Annaly Capital Management, Inc., a Maryland
corporation (the “Company”), and each Subsidiary that becomes a party to the
Agreement pursuant to Section 29 thereof.
WHEREAS, the Company and the Manager desire to amend Section 1(ab) of the
Agreement in order to restructure the Management Fee.
NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
SECTION 1.    AMENDMENT.
The Agreement is hereby amended by deleting Section 1(ab) in its entirety and
replacing in lieu thereof the following:
“(ab)    “Management Fee” means a management fee, payable (in cash) monthly in
arrears, in an amount equal to one-twelfth of the sum of (i) 1.05% of the
Opening Stockholders’ Equity Balance up to $17,281,255,093, and (ii) 0.75% of
the Opening Stockholders’ Equity Balance in excess of $17,281,255,093; provided
that the Opening Stockholders’ Equity Balance shall be adjusted by the Manager
in the following manner:
(A)    at the end of a calendar month to reflect any changes that result from
any of the events specified in clause (A) in the definition of “Stockholders’
Equity” during such calendar month from the Opening Stockholders’ Equity
Balance; and
(B)    at the end of a calendar quarter to reflect any changes that result from
the components specified in clauses (B), (C) or (D) in the definition of
“Stockholders’ Equity” for such calendar quarter from the Opening Stockholders’
Equity Balance.
Since the Management Fee is to be paid monthly, and the components of
Stockholders’ Equity specified in clauses (B), (C) and (D) will not be known
until the end of the quarter in question, the Manager shall use the prior
quarter’s value as an estimate for each monthly payment and will effect a
reconciliation at the end of the quarter, so that the actual Management Fee paid
for each quarter will be based on the values of the components specified in
clauses (B), (C) and (D) at the end of that particular quarter.”
SECTION 2.    STATUS.
Except as expressly set forth herein, the Agreement has not been amended,
revised or modified and all terms and provisions of the Agreement shall remain
in full force and effect. From and after





--------------------------------------------------------------------------------





the date hereof, all references to the Agreement shall refer to the Agreement as
amended by this Amendment. Unless otherwise defined herein, initially
capitalized terms have the meaning given them in the Agreement.
SECTION 3.    GOVERNING LAW.
This Amendment shall be governed by and construed in accordance with the
applicable terms and provisions of Section 23 of the Agreement, which terms and
provisions are incorporated herein by reference.
SECTION 4.    COUNTERPARTS.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Amendment shall become binding when one or more counterparts of this
Amendment, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.
SECTION 5.    ELECTRONIC TRANSMISSION OR FACSIMILE.
The exchange of signatures by electronic transmission in .PDF or by facsimile is
hereby authorized and shall be sufficient to bind the parties to the terms of
this Amendment. This Amendment shall be deemed as executed when an executed copy
hereof is electronically transmitted in .PDF or by facsimile by a party to any
other party.
[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


ANNALY CAPITAL MANAGEMENT, INC.


By:    /s/ Jonathan D. Green                
Name:    Jonathan D. Green
Title:    Lead Independent Director


ANNALY MANAGEMENT COMPANY LLC


By:    /s/ Kevin G. Keyes                
Name:    Kevin G. Keyes
Title:    Chairman, Chief Executive Officer and President




[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AMENDED AND RESTATED MANAGEMENT AGREEMENT]